OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




                                          d to have be.n
                                          l-let o-       fox




torlal Dlstriot ot WXAHJ nor thr exaoutlve ouaimltteeof Jones
                         .
Honorable Uilbert Wth,       page 8.


owlntr bwo      authority to dooido a primmy elootlon
            %3 the offlcs of Rqmssntative of the
oontest ilmcl
luth Lagislntlve Mmtrliit or Tmm,    oclqpaaeuof Jonerr
and a.laaRelrordoountiu.
            8aoorcunglp
                    iollowEthatthepetitionof
O&T  8. YoUI# at?@-          pOUr letter dOOB not 8UtbOl-
ho olamnae ahnaon     ar aha%lmul OS theJones oountp




klmRomDAuu*  14, 1940
(8) urover sellen
Tlla8Utant     Attorney




                                                  ,.